 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Steelworkers of America, AFL-CIO-CLC,on behalf of its Local Union No. 15167 (Mem-phis Folding Stairs, Inc.) and Gloria Wiley.Case 26-CB-1613September 30, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn April 15, 1981, Administrative Law Judge J.Pargen Robertson issued the attached Decision inthis proceeding. Thereafter, Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,United Steelworkers of America, AFL-CIO-CLC,on behalf of its Local Union No. 15167, Memphis,Tennessee, its officers, agents, and representatives,shall take the action set forth in the said recom-mended Order, as so modified.1. Substitute the following for paragraph 2(b) ofthe Order:"(b) Make Gloria Wiley whole for any loss ofearnings she may have suffered as a result of herdischarge by Memphis Folding Stairs, Inc., fromJanuary 13, 1980, until such time as she is reinstat-ed by Memphis Folding Stairs, Inc., or obtainsother substantially equivalent employment or theRespondent secures consideration of her grievanceby the Employer and thereafter pursues it with alldue diligence as provided for in the section of thisDecision entitled 'The Remedy,' whichever is'The General Counsel has excepted to omission of a phrase in par.2(b) of the Administrative Law Judge's recommended Order after "duediligence," to read: "as provided for in the section of this Decision enti-tled 'The Remedy,' ..." We grant the exception and shall amend theOrder accordingly.In accordance with his dissent in Olympic Medical Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the formula set forth therein.258 NLRB No. 68sooner, together with interest as shown in the sec-tion entitled 'The Remedy."'2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT fail or refuse to afford anyemployee full and fair representation in theprocessing of a grievance because of the em-ployee's criticism of union officials.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise ofthe rights guaranteed them in Section 7 of theNational Labor Relations Act, as amended.WE WILL request Memphis Folding Stairs,Inc., to reinstate Gloria Wiley to her formerposition or, if it no longer exists, to a substan-tially equivalent position. If it refuses to rein-state Wiley, WE WILL ask Memphis FoldingStairs, Inc., to consider a grievance overWiley's January 13, 1980, discharge and WEWILL pursue that grievance in good faith withall due diligence.Since it was decided that we violated theAct by failing and refusing to file and processGloria Wiley's grievance, WE WILL make herwhole for any losses of earnings, plus interest,she may have suffered as a result of her dis-charge by Memphis Folding Stairs, Inc., fromJanuary 13, 1980, until such time as she is rein-stated by Memphis Folding Stairs, Inc., or ob-tains other substantially equivalent employ-ment.UNITED STEELWORKERS OF AMER-ICA, AFL-CIO-CLC, ON BEHALF OFITS LOCAL UNION No. 15167DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge:This case was heard by me on February 9, 1981, inMemphis, Tennessee. The charge was filed on March 12,1980, and amended on April 18, 1980. The complaint,which issued on July 18, 1980, alleges that Respondentviolated Section 8(b)(l)(A) of the Act by failing toaccept or process a grievance concerning the dischargeof the Charging Party, Gloria Wiley.Upon the entire record, my observation of the wit-nesses, and after due consideration of the briefs filed by484 UNITED STEELWORKERS OF AMERICA, LOCAL 15167the General Counsel and Respondent, I hereby make thefollowing:FINDINGS OF FACT'Gloria Wiley was discharged on January 13, 1980.Wiley began working for the Employer in October 1977.She worked as a machine operator. There is no questionconcerning her status in the bargaining unit.2In fact, therecord demonstrates that Respondent had representedWiley in a previous grievance.On January 13, 1980, Wiley's shift started at 7 a.m.Her lunchbreak was scheduled from 11:30 a.m. to noon.It was Wiley's regular practice to leave the plant anddrive to her home, a few blocks away, for lunch. Otheremployees also customarily drove home for lunch.When Wiley walked to her car around 11:30 a.m., shediscovered that her car was blocked by the car of one ofthe foremen.3Wiley testified that she recognized the carblocking hers. She immediately found the foreman in thelunchroom. The foreman said he would move his car.Wiley returned to her car and waited. After 15 minutes,the blocking car had not been moved. Wiley returned tothe lunchroom and again asked the foreman to move hiscar. On that occasion, the foreman told her that hewould not move his car until he finished his lunch.By the time the foreman got around to moving his car,Wiley had only a few minutes before the end of herlunch period. Wiley asked her immediate foreman, DonBratschi, who was present in the lunchroom and wit-'Respondent admitis the commerce allegations in the complaint. Onthe basis of those allegations and admissions, I find that the Employerherein, Memphis Folding Stairs, Inc., is and has been at all times materialherein an employer engaged in commerce within the meaning of Sec.2(6) and (7) of the Act. Respondent also admitts, and I find, that bothUnited Steelworkers of America, AFL-CIO-CLC, and its Local UnionNo. 15167 are and have been at all times material herein labor organiza-tions within the meaning of Sec. 2(5) of the Act.In an affirmative defense, as set forth in its answer, Respondent allegesthat the complaint fails to set forth which labor organization, UnitedSteelworkers of America, AFL-CIO-CLC, or Local Union 15167,United Steelworkers of America, AFL-CIO-CLC, is the properly desig-nated Respondent in this case. Respondent further alleges it cannot be de-termined from the complaint whether United Steelworkers of America,AFL-CIO-CLC, is alleged to have committed any unfair labor practices.In considering these affirmative defenses, I notice that the collective-bar-gaining agreement in existence at material times between Respondent andMemphis Folding Stairs, Inc., uses language similar to that set forth inthe complaint. The collective-bargaining agreement states that the agree-ment is between the Employer and "United Steelworkers of America,AFL-CIO-CLC, on behalf of LU 15167." Respondent's subdistrict direc-tor, Donald L. Bogan, in testimony regarding the grievance procedureprovisions of its collective-bargaining agreement with the Employer, tes-tified that the early stages of those grievance proceedings were handledby representatives of Local Union 15167, but that a representative of theInternational Union became involved in this grievance proceeding at thethird or fourth step. No further evidence was offered in support of Re-spondent's affirmative defense. In view of the above facts, I find no basisto quarrel with the manner in which Respondent was identified in thecomplaint. Therefore, I specifically reject the two aforementioned affirm-ative defenses. See Massachusetts Laborers' District Council of Laborers'International Union of North America (Manganaro Masonry Co., Inc.), 230NLRB 640, 643 (1977).'The recognition clause of the collective-bargaining agreement states:The Company recognizes the Union as the sole and exclusive collec-tive-bargaining agent of all production and maintenance employeesincluding the metal working division.Wiley's testimony was that, although she knew the foreman, she didnot know him by name. He was not her direct supervisor.nessed her difficulties with the other foreman, if shecould take her lunchbreak late. Bratschi denied her re-quest. Wiley repeated her request, stating that she hadnothing to eat. Again, Bratschi summarily denied her re-quest. Wiley then went to Superintendent Jerry Garrardand asked him for a lunchbreak. Garrard asked Wileywhat Bratschi had told her. On learning that Bratschihad denied her request, Garrard told Wiley there wasnothing he could do.Wiley was then approached by shop steward AlmaHyman. Hyman told Wiley that Bratschi had asked herto inquire if Wiley were going to return to work. Wileyreplied that she did not know. Bratschi then came up andasked Wiley if she were going to return to work. Wileyagain asked if she could take her lunchbreak. Bratschi re-plied by asking her again if she were going to return towork. Wiley did not reply. Bratschi then told her if shecould not make up her mind he would make it up forher. Bratschi told her she was fired.Later that day Wiley went to shop steward AlmaHyman and told Hyman that she wanted to file a griev-ance. Hyman told Wiley that she did not have a griev-ance form. Wiley asked her if another steward had one,and Hyman replied that she did not know.On the day following her discharge, Chief StewardJames Powell came to Wiley's house and asked her toexplain what had occurred regarding her discharge.Wiley explained the circumstances and told Powell shewanted to file a grievance but that Alma Hyman told hershe did not have a grievance form. Powell told Wiley tocome to the plant the following day at 11:30 a.m. and hewould have a form.On the following day, Wiley reported to the guard-house and talked with Powell. Powell told Wiley that hewas going to talk to Jerry Garrard about getting her jobback before filing a grievance. About 11:30 a.m., shopsteward Alma Hyman, Local President Margaret Hester,and Vice President Gloria Johnson came out and metwith James Powell. Wiley was not included in that meet-ing. At the conclusion of the meeting, Powell gaveWiley a grievance form. Margaret Hester helped Wileyfill out the grievance. Hester directed Wiley to take thegrievance form to shop steward Hyman because Hymanwas supposed to sign the grievance form. Wiley testifiedshe took the grievance form to Hyman about 12:15 p.m.According to Wiley, she gave her grievance form toHyman and told Hyman that Chief Steward JamesPowell had told her to have Hyman hold the grievanceform until 3:30 p.m. because Powell had talked to JerryGarrard about returning Wiley to her job. Wiley testifiedthat Hyman replied that Wiley should tell James Powellthat she (Hyman) would turn in the grievance formwhen she got ready.According to the testimony of Alma Hyman, Wileybecame upset when she brought the grievance form toHyman. Hyman testified that Wiley thought that Hymanhad refused to help her with her grievance 2 days earlierwhen Hyman told Wiley she did not have any grievanceforms. Hyman testified that Wiley did a "whole lot ofcursing." Hyman admitted telling Wiley if she felt thatway about it she would not help Wiley with her griev-485 DECISIONS OF NATIONAL LABOR RELATIONS BOARDance. Hyman accepted but did not sign the grievance.Later that same day Hyman took the grievance form toPresident Margaret Hester. Hyman gave the grievanceform to Hester shortly after the 2 p.m. break. When shegave the grievance form to Hester, Hyman told Hesterthat she was not going to sign the grievance form be-cause Wiley had cursed her and called her names.Hyman told Hester that she would resign before shesigned the grievance.Margaret Hester testified that she was given Wiley'sgrievance form by Alma Hyman and that Hyman hadtold her she was not going to sign anything for someonewho talked to her like that. Later that day, Hester gavethe grievance to Chief Steward Powell. Hester toldPowell that Alma Hyman had refused to sign the griev-ance.Powell admitted in his prehearing affidavit4thataround quitting time that afternoon Margaret Hestergave him Wiley's grievance. He testified, "Hester toldme that Hyman had given it back to her unsigned. Shetold me Hyman did not sign it because of some thingsWiley had called [her]. That day was the last day thegrievance could be filed according to the contract. I keptthe grievance, but I don't know where it is now."I. THE SETTLEMENT AGREEMENTAfter Gloria Wiley filed charges against Respondent,an informal settlement was agreed to by the parties. TheRegional Director approved that settlement agreementon April 10, 1980. That settlement agreement providedas follows:WE WILL NOT fail or refuse to fairly representany employee in a bargaining unit represented by usor negligently and carelessly fail or refuse to fileand process any employee's grievance.WE WILL request Memphis Folding Stairs, Inc. toreinstate Gloria Wiley to her former position, or, ifit no longer exists, to a substantially equivalent posi-tion. If it refuses to reinstate her we will ask Mem-phis Folding Stairs, Inc. to consider a grievanceover her January 13, 1980, termination and pursue itin good faith with all diligence.WE WILL make Gloria Wiley whole for any lossesshe suffered by reason of our failure to promptlyfile and process her grievance.WE WILL NOT in any other manner interferewith, restrain or coerce employees in the exercise oftheir rights guaranteed in Section 7 of the NationalLabor Relations Act.'I found James Powell's testimony at the hearing to be unreliable. Heprofessed an inability to recall obvious facts, and he often disputed mat-ters which he admitted in his prehearing affidavit. However, Powell didadmit in his testimony that he did not file Wiley's grievance. Powell testi-fied, "I just kept it because it wasn't no good." Powell's testimony at thehearing demonstrated a refusal or an inability to sufficiently recollectfacts surrounding Wiley's discharge and the filing of her grievance.Therefore, to the extent shown above, I have credited his prehearing affi-davit testimony rather than his hearing testimony. (Fed. R. of Evid., Rule803(5).)II. THE MAY 5 MEETINGFollowing approval of the above-mentioned settlementagreement, the Union requested a meeting with the Em-ployer regarding Wiley's grievance in accordance withstep C of the collective-bargaining agreement. At thattime Wiley's grievance had not been submitted to theEmployer by Respondent.5 On May 5, 1980, Respondentmet with the Employer to discuss the grievance overWiley's discharge. Respondent's subdistrict director,Donald Bogan, represented Respondent at that meeting.J. Edward Wise, attorney, represented the Employer.Margaret Hester, James Powell, Gloria Wiley, and Re-spondent's staff representative, Frank Wright, were pres-ent. Bogan testified that his only premeeting preparationinvolved a discussion with Staff Representative Wrightconcerning the circumstances of Wiley's discharge.Edward Wise, the Employer's attorney, testified thathe agreed to meet on May 5 without waiving the con-tractual requirements6regarding the timeliness of Wiley'sgrievance. 7At the meeting the Employer submitted several docu-ments, including the past disciplinary record of GloriaWiley, a written statement from Wiley's immediate fore-man, Don Bratschi, and a notice of Wiley's discharge.Bratschi was not present at the May 5 meeting. Brats-chi's written statements submitted by the Employer pur-ported to be his account of the events surroundingWiley's discharge. Both Bogan and Gloria Wiley testi-fied that Wiley was shown Bratschi's written statement.However, Bogan and Wiley disagree as to what oc-curred at that point. According to Wiley's testimony, shetold Bogan that she did not agree that Bratschi's writtenstatement was correct. Bogan recalled that Wiley saidthat Bratschi's statement was correct. In any event,Wiley was then asked to recite her version of the Janu-ary 13 events. Both Bogan and Wiley testified thatWiley's statement on May 5 was in accord with her testi-mony at the hearing herein regarding those same events.Bogan testified he argued in support of Wiley that herdischarge was too severe a penalty under the circum-5 Respondent in its brief contends that the Employer denied Wiley'sgrievance by written answer dated April 22, 1980, without reference tountimely filing. I am unaware of any evidence in the record in support ofthis position by Respondent. The record does reflect a written memoran-dum from Foreman Don Bratschi dated April 22, 1980, which sets forthBratschi's version of the events surrounding Wiley's discharge. Therecord reflects that this statement was produced by the Employer at theMay 5 meeting between the Employer and the Union. I am unaware ofany record evidence demonstrating that Bratschi prepared the abovestatement as a response to a grievance filed by the Union prior to April22, 1980. There is no evidence demonstrating that the Union took anyaction in support of Wiley's grievance until Subdistrict Director Boganrequested that the Employer meet and discuss Wiley's grievance on May5, 1980.6 The collective-bargaining agreement grievance provision provides.inter alia:(A). All disputes or grievances shall be taken up by the employee oremployees and/or his department shop steward with the immediatesupervisor within two (2) working days after the occurrence.?By letter dated April 29, 1980, the Employer advised Respondent:Without waving Isic] its' sic] defense, that this grievance is untime-ly, the company will meet with the Union Committee to advise themof the reasons for grievance Igrievant's] termination.486 UNITED STEELWORKERS OF AMERICA, LOCAL 15167stances and he asked the Employer to reinstate Wileywithout backpay. The Employer then caucused to con-sider Bogan's request. However, upon their return to themeeting, Edward Wise advised Bogan that the Employerwould not agree to reinstate Wiley.Bogan testified that, subsequent to the May 5 meeting,he discussed the circumstances of Wiley's discharge withshop steward Alma Hyman. Bogan testified that he relat-ed to Hyman what had happened in the May 5 meeting,and he asked Hyman to what extent had she investigatedWiley's grievance. Bogan testified that he asked Hymanto tell him basically what had occurred. Bogan stated heasked Hyman why she did not later pursue Wiley's dis-charge grievance. Hyman responded she did not feel thatWiley had a grievance. According to Bogan's testimony,Hyman told him she had told the other officials of thelocal union that she would not file Wiley's grievance be-cause it had no merit. 8Bogan testified that following his discussion withHyman, he made a determination that he could not winWiley's grievance in arbitration. Therefore, he advisedWiley in writing that he would not pursue the grievancefurther. 9III. CONCLUSIONSThe facts demonstrate that by inaction of Respondent'sagents, ' Wiley's discharge grievance was not processedunder the terms of the collective-bargaining agreement.Both the Board and the Courts have considered thequestion of a union's duty to fairly represent employeesin the bargaining unit. It is clear that unions have a dutyto fairly represent employees in grievance proceedings.However, questions have continued as to the scope of aI That statement, if made to Bogan, conflicts with Hyman's testimonyherein. It also conflicts with the testimony of Hester and Powell. (Seesupra.)' Bogan's letter to Wiley is dated May 12, 1980, and reads as follows:After reviewing the facts as presented May 5, 1980, during the 3rdStep Grievance meeting with Memphis Folding Stairs, Inc., I regretto advise you that in my judgement I do ot feel we have a goodcase to present before an arbitrator.You admitted that you refused to go to work on several occasionswhen the foreman instructed you to do so. You admitted you did notgo to work when the grievance committee member approached youabout going to work. In any event, you refused to go to work whenordered to do so.Regrettably, I feel the facts and circumstances surrounding your dis-charge and employment do not support a meritorious grievance.therefore, I don't feel there is anything further the Union can do foryou.If you have any questions, please feel free to contact me. Enclosedfor your convenience is a self addressed, stampted [sic] envelope.'o Respondent defended that the complaint was deficient in alleging aviolation occurred on the basis of the local union officials' failure toprocess Wiley's grievance. Respondent alleged that local representativesHester, Powell, and Hyman were not agents of United Steelworkers ofAmerica. However, Subdistrict Director BHogan testified that it was Re-spondent's regular practice to rely on local union agents to handle thegrievances at the initial steps of the proceedings. As shown above, UnitedSteelworkers was party to the collective-bargaining agreement withMemphis Folding Stairs and, as such, was Gloria Wiley's bargaining rep-resentative. The record therefore demonstrates to my satisfaction thatstewards Hyman and Powell, Local President Hester, and Local VicePresident Johnson were at all material times acting as agents of Respond-ent under Sec. 2(13) of the Act. .Massachusetts Laborers' District Council,supra, fn. I.union's duty. In Vaca v. Sipes, 386 U.S. 171, 191 (1967),the Supreme Court stated:Though we accept the proposition that a unionmay not arbitrarily ignore a meritorious grievanceor process it in a perfunctory fashion, we do notagree that the individual employee has an absoluteright to have his grievance taken to arbitration re-gardless of the provisions of the applicable collec-tive bargaining agreement.In a case for breach of contract, the Supreme Courtheld that the breach of a union's duty of fair representa-tion requires more than demonstrating mere errors injudgment. Hines v. Anchor Motor Freight, Inc., 424 U.S.554 (1976). The Board has questioned whether a unionmay breach its duty of fair representation by negligenceof the union's agents. See, for example, dissent ofMember Fanning, in Local No. 324, International Unionof Operating Engineers, AFL-CIO (Michigan Chapter, As-sociated General Contractors of America, Inc.), 226 NLRB587, 588 (1976).Therefore, resolution of the instant case involves myconsideration of what the record shows as to Respond-ent's motivation for failure to process Wiley's grievance.The testimony of Local President Hester, Chief StewardPowell, shop steward Hyman, and Gloria Wiley clearlydemonstrates that the regular practice and procedure re-quired the appropriate shop steward to present an em-ployee grievance at step A. In this case, the appropriateshop steward was Alma Hyman. Hyman admittedly re-fused to process Wiley's grievance because of Wiley'sstrong criticism of Hyman.Hyman testified that Wiley thought Hyman had re-fused to help her with a grievance because Hyman didnot have a grievance form. Hyman said that Wiley calledher names and engaged in a "whole lot of cursing."Hyman told Wiley that "if she felt that way about it,[she was] not going to sign [Wiley's] grievance." Hymanfollowed through on her threat by refusing to processthe grievance. Instead, she took Wiley's grievance toLocal President Hester and told Hester what had oc-curred. Hester ultimately took the grievance to ChiefSteward Powell. Neither Hester nor Powell processedthe grievance even though they were aware fromHyman's comments that Hyman's inaction stemmed fromher personal confrontation with Wiley.Under those circumstances, I conclude that the local'sinaction was motivated by the disagreement betweenHyman and Wiley. Although Hester, Powell, Hyman,and Johnson discussed Wiley's grievance and, accordingto their testimony, concluded the grievance lacked merit,unrebutted evidence established they also agreed in thatmeeting that Wiley's grievance should be processed ifWiley decided to submit the grievance. The testimony isconvincing that the local union officials never did deter-mine that Wiley's grievance should not be filed becauseit lacked merit. Even though the evidence shows thatone or more comments were made during the meeting ofthe local officials, to the effect that Wiley's grievancewas not a good one, it does not appear that the commentwas directed toward the issue of filing or not filing487 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWiley's grievance. It was admitted that those present inthe meeting agreed that the grievance should be filed ifWiley desired. Moreover, nothing was ever said toWiley about local officials feeling her grievance lackedmerit. Therefore, I am convinced that the merits, or lackof merits, of the grievance as perceived by those officialsof the local was not the motivating factor behind theirfailure to process the grievance. I am also convinced thatthe grievance was not filed through mere negligence.The testimony of James Powell at the hearing and inhis affidavit demonstrated that he and other local offi-cials were well aware of the time requirements understep A of the contract's grievance procedure. They werealso aware that Wiley's grievance had to be taken to stepA on the day she gave the written grievance to Hyman.Hyman accepted Wiley's grievance in a manner whichreasonably indicated a plan to process the grievance. Al-though, according to Hyman, she told Wiley that shewould not personally sign Wiley's grievance because ofWiley's comments to her, Hyman did take the grievanceto Local President Hester. The evidence shows thatHester had helped Wiley fill out the grievance. More-over, Wiley, after leaving her grievance with Hyman, in-formed Chief Steward Powell that Hyman had the griev-ance. Wiley recalled that Hyman told her that she wouldfile the grievance when she got ready. Powell told Wileynot to worry.The evidence is unrebutted that Wiley's grievance firstwent to Hyman, then to Hester, and ultimately to Powellon the second day after Wiley's discharge. Under the ad-mitted practice, any one of those three officials couldhave processed Wiley's grievance in a timely fashion onthat day. None of the three processed the grievance;even though all knew the grievance had not been filedand all three knew that in order to be timely the griev-ance had to be processed that day. None of the three tes-tified that they simply neglected or forgot to file Wiley'sgrievance.Therefore, I find that at least the initial step of refus-ing to process Wiley's grievance was precipitated byHyman's reaction to Wiley calling her names and curs-ing. Although both Hester and Powell could have curedany difficulties arising from Hyman's position, both elect-ed not to do so. Moreover, when Wiley subsequently in-quired" of her grievance, no action was taken in aneffort to remedy the situation until after Wiley filedcharges with the NLRB and the case settled. The unionis "subject always to complete good faith and honesty ofpurpose in the exercise of its discretion." Ford MotorCompany v. Huffman, 345 U.S. 330 at 338 (1953). TheSupreme Court, in determining that the union in Vaca v.Sipes had not breached its duty of fair representation byfailing to process a grievance to arbitration, nonethelessaffirmed that employees' bargaining representatives havea "statutory obligation to serve the interest of all mem-bers without hostility or discrimination toward any, toexercise its discretion with complete good faith and hon-" A few days after Wiley gave the grievance to Hyman, Wiley askedPowell why the grievance was taking so long. Powell told Wiley thatHyman had refused to sign the grievance. Wiley subsequently inquired ofStaff Representative Franklin Wright. Wright then discovered thatWiley's grievance had not been processed.esty ...." (386 U.S. at 177.) Moreover, the Court, indiscussing its Vaca decision, in Hines v. Anchor MotorFreight. Inc., concluded that the union, in Vaca, "mightwell have breached its duty had it ignored [the employ-ee's] complaint." (424 U.S. at 569.) The union may notrefuse to represent a bargaining unit employee because ofpersonal hostility toward that employee. Glass BottleBlowers Association of the United States and Canada,AFL-CIO, Local No. 106 (Owens-Illinois, Inc.), 240NLRB 324 (1979).Despite the obvious malfeasance of Respondent in fail-ing to process Wiley's grievance, consideration must begiven to the merits of the grievance. However, "any un-certainty with respect to the merits of the grievance is tobe resolved in favor of the injured employee and not thewrongdoer." United Electrical, Radio and Machine Work-ers of America and Local 1105, United Electrical, Radioand Machine Workers of America (Westinghouse ElectricCorporation), 254 NLRB 1186 (1981), and the case citedat fn. 2 therein.The Board has determined that any inquiry must in-clude a determination into whether the grievance was"clearly frivolous." Glass Bottle Blowers Association(Owens-lllinois, Inc.), supra. I find Wiley's grievance wasnot clearly frivolous.The collective-bargaining agreement provides in its"management" clause that the Employer "has the rightto discharge for cause." The record demonstrates thatRespondent has processed grievances over employees'discharges. Indeed, the Union previously processed suchgrievance successfully for Gloria Wiley.As shown above, Wiley's discharge was precipitated inno small degree by an employer agent's callous disregardfor Wiley's established working conditions. Wiley, inaccord with established practice, planned to eat herlunch at home on January 13. Her plans in that regardwere thwarted by a supervisor's car blocking hers in theparking lot. Wiley took immediate action to correct theproblem by contacting the supervisor. Although the su-pervisor at first told Wiley he would move his car, heultimately delayed to the extent that Wiley's lunchbreakwas exhausted before she could eat. She immediatelysought relief from first her immediate supervisor, thenfrom the superintendent. The record shows without re-buttal that her requests were rejected in such a summaryfashion and under circumstances which would justifyanger by any self-respecting person. Wiley thereupon ex-pressed her anger, confusion, and frustration by hesitat-ing to return to work. Because of that hesitation, she wasquickly discharged. I am not convinced that an impartialarbitrator would not take into account the actions of su-pervision, which undoubtedly contributed to Wiley's dis-charge. Those actions raise questions as to whetherWiley was discharged for cause. At the very least, theactions of those supervisors raise a question as to the ap-propriateness of the disciplinary action taken againstWiley. An arbitrator could well find that discharge wastoo severe a penalty under the circumstances surround-ing Wiley's discharge.488 UNITED STEELWORKERS OF AMERICA, LOCAL 15167Therefore, I find in agreement with the General Coun-sel that Respondent's actions in refusing to processWiley's grievance violated Section 8(b)(l)(A) of the Act.IV. WAS THERE COMPLIANCE WITH THESETTLEMENT AGREEMENT?As indicated above previously, Respondent agreed to asettlement approved by the Regional Director on April10, 1980. Respondent does not dispute that it failed topay Gloria Wiley backpay as the settlement agreementappears to require. Respondent, in its brief, argues thatsince "a good faith determination was made that Wiley'sdischarge was for cause, and not in violation of the Col-lective Bargaining Agreement, the 'make whole' remedydoes not include backpay." However, before reachingthe question of whether "a good faith determination wasmade,"t2I note that the settlement agreement did notrely on that contingency. The make-whole provision ap-pears to be an absolute requirement without any contin-gency whatsoever.Moreover, I note that the settlement make-whole pro-vision is supported by Board precedent (e.g., Service Em-ployees International Union, Local No. 579. AFL-CIO(Convacare of Decatur d/b/a Beverly Manor ConvalescentCenter, et al), 229 NLRB 692, 696 (1977)), which wouldrequire backpay until "Respondent secures considerationof her grievance by the Employer and thereafter pursuesit in good faith and with all due diligence, or [the em-ployee] is reinstated by [the Employer] or obtains othersubstantially equivalent employment." See also UnitedElectrical, Radio and Machine Workers of America andLocal 1105 (Westinghouse Electric Corporation), supra.Therefore, by failing to advance any backpay toWiley, Respondent breached the terms of its settlementagreement. I find the record supports the Regional Di-rector's action in setting aside the settlement agreement.Moreover, I note that the Employer did not agree toconsider Wiley's grievance without qualification. Eventhough the Employer agreed to meet and discuss Wiley'sgrievance on May 5, it specifically refused to waive itsright to claim the grievance was untimely. Therefore,Respondent has not yet secured resolution of the griev-ance totally on its merits.CONCLUSIONS OF LAW1. By failing and refusing to process the grievance ofGloria Wiley in regard to the termination of her employ-ment with Memphis Folding Stairs, Inc., Respondent hasrestrained and coerced Wiley in the exercise of rightsguaranteed in Section 7 of the Act, and thereby violatedSection 8(b)(l)(A) of the Act.2. The aforesaid unfair labor practice, occurring inconnection with the operation of Memphis FoldingStairs, Inc., has a close, intimate, and substantial relation-ship to trade, traffic, and commerce among the severalStates and tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce. It,thus, affect commerce within the meaning of Section 2(6)and (7) of the Act.1See fn. 14. infra.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(l)(A)of the Act, I shall recommend that it be ordered to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.It is not the function of the Board to decide the meritsof a grievance in determining whether the refusal toprocess that grievance was violative of the Act; it is suf-ficient to determine from the record that the grievancewas not "clearly frivolous." Glass Bottle Blowers Associ-ation of the United States and Canada, AFL-CIO, LocalNo. 106 (Owens-Illinois, Inc.), supra. Gloria Wiley's griev-ance was not clearly frivolous.Moreover, the uncertainty as to whether Wiley'sgrievance would have been found meritorious, or wouldhave otherwise been adjusted, is a direct product of Re-spondent's unlawful action. Where, as here, resolution ofthat uncertainty is required for the determination ofmonetary responsibility, it is proper to resolve the ques-tion in favor of the injured employee and not the wrong-doer.'3 Accordingly, for the purposes of remedy, I shallpresume that, if fully and fairly processed, Wiley's griev-ance would have been found meritorious and that shewould have been reinstated with backpay. Service Em-ployees International Union, Local 579, supra.Respondent's backpay liability must be limited to anyloss Wiley suffered as a result of the refusal to considerand process her grievance. That grievance is now timebarred; however, Respondent may yet be able to prevailupon the Employer to waive those time limits. Accord-ingly, I shall recommend that Respondent make Wileywhole for any loss of earnings she may have suffered asa result of her discharge by Memphis Folding Stairs,Inc., from the date of that discharge, January 13, 1980,until the earlier of the following occurs: Respondent se-cures consideration of her grievance by the Employerand thereafter pursues it in good faith and with due dili-gence to arbitrator; 14 Wiley is reinstated by Memphis'a The facts herein lend themselves to a remedy similar to the remedyin Service Employees International Union. Local 579. supra., in line with thecomments of the Board in Glass Bottle Blowers Association of the UnitedStates and Canada. AFL-CIO. Local No. 106 (Owens-Illinois. Inc.). supra.If Respondent proceeds to arbitration, the contractual procedure for se-lecting an arbitrator would leave operation of the process to Respondentand the Employer. In view of both those parties' opposition to Wiley, itwould be improvident to leave resolution of backpay entitlement to anarbitrator whose continued employment under the instant contract reliestotally on the desires of Respondent and the Employer. That fact shouldbe considered in addition to my finding above that the uncertainty as towhether Wiley's grievance would have been found meritorious or wouldhave otherwise been adjusted is a direct product of Respondent's unlaw-ful action. (See also United Electrical. Radio and Machine Workers (Wes-tinghouse Electric Corporation), supra.)Of course, the Charging Party may also elect to seek recourse underSec. 301 of the Labor Management Relations Act, as amended, 29 U S.C§185, in accord with Anchor Motor Freight. Inc.. supra.)' In view of the evidence that Respondent and the Employer met anddiscussed Wiley's grievance under step C of the collective-bargainingagreement, the only remaining step available to the parties involves arbi-tration. Although Respondent met with the Employer on May 5. therecord does not demonstrate that Respondent was thereby pursuing thegrievance in good faith. The Employer did not agree to waive the timeof filing requirement and hear the grievance on its merits. Moreover, inContinued489 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFolding Stairs, Inc., or obtains other substantially equiva-lent employment. (Service Employees International Union,Local 579, supra.) Backpay shall be computed in themanner set forth in F. W. Woolworth Company, 90 NLRB289 (1950), with interest in accord with Florida Steel Cor-poration, 231 NLRB 651 (1977).15Upon the basis of the foregoing findings of fact, con-clusions of law, and upon the entire record in this case, Ihereby issue the following recommended:ORDER 16The Respondent, United Steelworkers of America,AFL-CIO-CLC, on behalf of its Local Union No.15167, Memphis, Tennessee, its officers, agents, and rep-resentatives, shall:1. Cease and desist from:(a) Failing or refusing to afford any employee full andfair representation in the processing of a grievance be-cause of the employees' criticism of union officials.(b) In any like or related manner restraining or coerc-ing employees in the exercise of their rights guaranteeddetermining not to seek arbitration. Respondent relied on allegedly learn-ing through discussions with Alma Hyman that Hyman did not processWiley's grievance because Wiley's grievance lacked merit. At the time ofthat investigation, which was conducted by Donald Bogan immediatelyafter the May 5 meeting with the Employer, the Regional Office hadconcluded its investigation into the merits of Wiley's charge and thatcharge had been settled. The investigation clearly revealed that Hymanhad stated that she would not file Wiley's grievance because of Wiley'scomments to her. Therefore, it is apparent that a reasonable investigationby Bogan would have uncovered the likelihood that Hyman's actionswere not motivated by her belief that Wiley's grievance lacked merit.Additionally, Bogan admitted that he did nothing to prepare for the May5 meeting other than discuss the matter with Staff Representative Wright,who, according to Bogan, "didn't know anything about (Wiley's griev-ance) either." Therefore, the evidence is convincing that Respondentacted perfunctorily in pursuing Wiley's grievance on May 5. My recom-mendation would require Respondent to seek waiver of the time require-ments, and proceed to arbitration.'5 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).'6 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedby Sec. 102.48 of the Rules and Regulations, be adopted by the Boardand become its findings, conclusions, and Order, and all objections there-to shall be deemed waived for all purposes.in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employ-ment, as authorized in Section 8(a)(3) of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Request Memphis Folding Stairs, Inc., to reinstateGloria Wiley to her former position or, if that positionno longer exists, to a substantially equivalent position. IfMemphis Folding Stairs, Inc., refuses to reinstate Wiley,ask it to consider a grievance over her January 13, 1980,discharge and thereafter pursue her grievance in goodfaith with all due diligence.(b) Make Gloria Wiley whole for any loss of earningsshe may have suffered as a result of her discharge byMemphis Folding Stairs, Inc., from January 13, 1980,until such time as she is reinstated by Memphis FoldingStairs, Inc., or obtains other substantially equivalent em-ployment, or Respondent secures consideration of hergrievance by the Employer and thereafter pursues it withall due diligence, whichever is sooner, together with in-terest as shown in the section of this Decision entitled"The Remedy.(c) Post at its business office, and all other placeswhere notices to its members are customarily posted,copies of the attached notice marked "Appendix."7Copies of said notice, on forms provided by the RegionalDirector for Region 26, shall, after being duly signed byan authorized representative of Respondent, be postedimmediately upon receipt thereof, and be maintained byRespondent for 60 consecutive days thereafter. Respond-ent shall take reasonable steps to insure that said noticesare not altered, defaced, or covered by any other materi-al.(d) Notify the Regional Director for Region 26, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.17 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board.490